Citation Nr: 0506219	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO, in relevant part, denied service 
connection for hearing loss.  The veteran timely perfected an 
appeal of this determination to the Board.  In December 2003, 
the Board remanded the appeal for further development.

In January 2005, the veteran submitted additional evidence to 
the Board.  After reviewing the evidence, the Board finds 
that it is duplicative of evidence previously of record that 
was discussed in the August 2004 Supplemental Statement of 
the Case.  See 38 C.F.R. § 19.37 (2004).  Thus, the Board 
will consider the above evidence in conjunction with this 
appeal.


FINDING OF FACT

Hearing loss was not shown in service or within one year 
thereafter and is not shown to be related to any incident of 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In April 2002 and February 2004 
letters, VA informed the veteran and his representative of 
the information and evidence necessary to substantiate a 
claim for service connection.  In addition, VA provided the 
veteran with a copy of the appealed August 2002 rating 
decision, November 2002 Statement of the Case, December 2003 
Board Remand, and August 2004 Supplemental Statement of the 
Case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the April 
2002 and February 2004 letters, VA informed the veteran that 
VA would assist in obtaining relevant records and asked the 
veteran to identify sources of any relevant records, 
including medical and employment records, so that VA could 
request those records on his behalf.  VA also asked the 
veteran to inform VA of any additional information or 
evidence relevant to his claim.  Thus, the Board finds that 
the veteran was informed of the evidence he was responsible 
for submitting and the evidence VA would obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board also finds that the veteran was informed that he 
could submit any records in his possession relevant to his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA exam report, and statements made by and 
on behalf of the veteran in support of his claim.  In 
addition, the Board notes that at the June 2003 Board hearing 
the veteran testified that he had been unable to obtain 
medical records from two private physicians.  In a January 
2004 statement, the veteran informed VA that records from a 
third private physician were also unavailable.  Thus, the 
Board observes that all available private medical records 
have been obtained and associated with the claims file.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be granted for any 
disease or injury diagnosed after discharge, when all of the 
evidence establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served for 90 days in active service and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

After a careful review of the record, the Board finds that 
the veteran's hearing loss did not have its onset during 
service or for many years after discharge.  Service medical 
records show no complaints or clinical findings regarding 
hearing loss.  Auditory thresholds at his September 1970 
separation exam do not establish impaired hearing as defined 
in 38 C.F.R. § 3.385.  In this regard, the exam reported the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
N/A
10
LEFT
10
0
0
N/A
10

Moreover, the Board observes that an April 2004 VA exam 
report states that the veteran had normal hearing at both 
service entrance and exit.  In this regard, the Board 
observes that the examiner specifically stated that he had 
reviewed the veteran's claims file.  In addition, the veteran 
testified at a June 2003 Board hearing that he first sought 
treatment in the late 1970s.  Furthermore, the first post-
service treatment report of record related to hearing loss is 
dated January 1998, which is over 27 years after the 
veteran's separation from service.  Subsequent private 
medical reports through June 1999 show no additional 
complaints of hearing loss.  Even a recent March 2002 VA 
treatment note reflects no hearing decrease.  

In addition, the Board finds that the veteran's hearing loss 
did not manifest to a degree of 10 percent within one year 
after separation from service.  In this regard, the veteran 
has not submitted evidence of treatment for hearing loss 
within the one-year presumptive period.  As noted above, 
post-service medical records contain no complaint or 
diagnosis of hearing loss until January 1998, which falls 
outside of the presumptive one-year period.  Furthermore, as 
noted above, the veteran testified that he first sought 
treatment in the late 1970s, which again falls outside of the 
one-year period.  Moreover, the April 2004 VA examiner states 
in an addendum that it is not likely that any manifestation 
of hearing loss within one year of military service would be 
a result of said military service.

The Board also finds that the veteran's hearing loss is not 
related to any incident of service.  The veteran's service 
personnel records show that he served as a cannoneer from 
March to November 1970.  Even if the Board were to assume in-
service acoustic trauma, the veteran has not submitted 
competent medical evidence of a relationship between his 
current hearing loss and such acoustic trauma.  In this 
regard, the Board notes that private medical records dated in 
January, March, and April 1998 reflect complaints of 
difficulty hearing through the right ear and that a December 
2004 audiometric evaluation report reflects hearing loss; 
however, they do not establish a nexus between his current 
hearing loss and service.  Moreover, the April 2004 VA exam 
report states that it is less than likely that the veteran's 
hearing loss is a result of military service.  

The Board acknowledges that an August 2002 VA audiology 
consult report states that the veteran is service connected 
and so impressions were made for hearing aids.  The Board 
observes, however, that this statement is more than likely 
referring to the veteran's status of being service connected 
for type II diabetes mellitus.  Even if the statement were to 
be viewed as indicating a nexus between the veteran's hearing 
loss and service, it appears to be an erroneous observation 
as opposed to a medical opinion.  Furthermore, even if it 
were a medical opinion, it is not supported by rationale or 
the medical evidence of record.  Thus, the Board finds the 
August 2002 VA audiology consult report to be neither 
credible nor probative in establishing a relationship between 
the veteran's hearing loss and service.

The Board acknowledges the contentions raised by the veteran 
and his acquaintances that his hearing loss is related to 
service and that hearing loss was noticed within one year of 
separation from service.  The Board observes, however, that 
they, as laypersons, are not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hearing loss is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


